

117 HR 100 IH: Citizen Legislature Anti-Corruption Reform of Elections Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 100IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Fitzpatrick (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the use of independent nonpartisan commissions to carry out congressional redistricting and to require States to hold open primaries for elections for Federal office.1.Short titleThis Act may be cited as the Citizen Legislature Anti-Corruption Reform of Elections Act or the CLEAN Elections Act.2.Requiring use of independent nonpartisan commissions to carry out redistricting(a)Requirement(1)Congressional redistrictingEach State shall conduct Congressional redistricting (beginning with the redistricting carried out pursuant to the decennial census conducted during 2020) in accordance with a redistricting plan developed by a nonpartisan independent redistricting commission.(2)Redistricting for State legislative districtsNotwithstanding any other provision of law, a State may not use any funds provided by the Federal Government directly for election administration purposes unless the State certifies to the Election Assistance Commission that the State conducts redistricting for State legislative districts in the State (beginning with the first such redistricting carried out after the date of the enactment of this Act) in accordance with a redistricting plan developed by a nonpartisan independent redistricting commission.(b)Nonpartisan independent statusFor purposes of this section, a commission shall be considered to be a nonpartisan independent commission if—(1)the number of its members who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent Statewide election for Federal office held in the State for which such information is available) is equal to the number of its members who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined); and(2)none of its members is an elected public official.(c)State definedIn this section, the term State means each of the several States.3.Requiring open primaries(a)In general(1)Elections for Federal officeEach State shall hold open primaries for elections for Federal office held in the State.(2)Elections for State and local officeNotwithstanding any other provision of law, a State may not use any funds provided by the Federal Government directly for election administration purposes unless the State certifies to the Election Assistance Commission that the State holds open primaries for elections for State and local office.(b)Open primaries describedFor purposes of this section, a State holds open primaries for an election for an office if any individual who is registered to vote in a general election for such office in the State may cast a ballot in any primary election (including a primary election held for the selection of delegates to a national nominating convention of a political party and a primary election held for the expression of a preference for the nomination of individuals for election to the office of President) held by any political party to nominate candidates for election for that office, including a convention or caucus of a political party which has authority to nominate a candidate.(c)State definedIn this section, the term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141).(d)Effective dateSubsection (a) shall apply with respect to elections held after the date of the enactment of this Act.